UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1864


TANYA LYNN CETINA,

                 Plaintiff - Appellant,

          v.

MICHELIN NORTH AMERICA; NEWBOLD SERVICES; CLINT MORGAN; DAVE
MURPHY; DAVE BROWN; DAVE MAUGER,

                 Defendants – Appellees,

          and


SANDRA CHAVEZ,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-02222-TMC-JDA)


Submitted:   September 24, 2013           Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tanya Lynn Cetina, Appellant Pro Se. Collie William Lehn, Jr.,
Fred W. Suggs, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
PC, Greenville, South Carolina; Sima Bhakta Patel, Thomas Louis
Stephenson,   NEXSEN   PRUET,   Greenville,   South   Carolina,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              Tanya Lynn Cetina seeks to appeal the district court’s

orders adopting the magistrate judge’s recommendation to dismiss

her claims against Defendants Dave Mauger and Michelin North

America,    Incorporated.       This   court   may   exercise    jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            Because Cetina’s claims against

several    other   Defendants    remain,     the   orders    Cetina   seeks    to

appeal are neither final orders nor appealable interlocutory or

collateral orders.       Accordingly, we dismiss the appeal for lack

of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions     are   adequately     presented    in   the

materials     before   this   court    and   argument   would   not     aid   the

decisional process.



                                                                      DISMISSED




                                        3